UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NICOLE RICE,
21-ev-373 (JGK)

 

 

 

 

 

 

 

Plaintiff,
ORDER
- against -
USDS SDNY
COMMISSIONER OF SOCIAL SECURITY, , DOCUMENT
Defendant. ELECTRONICALLY FILED
DOC#
DATE FILED: __//26/#3
JOHN G. KOELTL, District Judge: oe

 

 

 

The plaintiff, appearing pro se, has filed an_application to

proceed without the payment of fees, that is, in forma pauperis

 

(IFP), which this Court granted on January 19, 2021. The IFP
application stated that the plaintiff was seeking judicial review
of a Title XVI Social Security Disability Benefits determination.
The plaintiff attached to the application a copy of her Statement
of Claimant or Other Person (SSA-795). However, the plaintiff has
not filed a Complaint, and it is not clear whether the plaintiff
has filed a claim application with the Social Security
Administration, and if so, whether the Commissioner has reached a
final decision on her application.

By Order, dated February 9, 2021, the Court instructed the
plaintiff to file a Complaint, with the required information and
additional papers, necessary to support her claim, provided the
plaintiff had appropriately exhausted the administrative review

process. See ECF No. 5. No Complaint has been filed.

 
The plaintiff should file a Complaint within 30 days or this
case will be dismissed without prejudice for failure to prosecute.
If plaintiff needs assistance with this matter, she may contact
the NYLAG Legal Clinic for Pro Se Litigants in the Southern
District of New York, which is a free iegal clinic staffed by
attorneys and paralegals to assist those who are representing
themselves in civil lawsuits in the Southern District of New York.
A copy of the flyer with details of the clinic is attached to this
order.

The Court requests that the Clerk mail a copy of both this

Order and the Order issued on (ECF No. 5) to the plaintiff.

SO ORDERED.

Dated: New York, New York
July 6, 2021 oo y
RS (3 [ Sox i :
A

~" “John G. Koeltl
United States District Judge

 
New York —
County Lawvers
Association

Social Security
SDNY Project

Pro Bono Prograrns

To all individuals who have Social Security or
Supplemental Security Income cases:

The New York County Lawyers Association has provided free
legal assistance to thousands of people who cannot afford
lawyers. If you cannot afford a lawyer, you may qualify for
free legal representation in your appeal in the Southern
District of New York.

If you would like to consult with a lawyer, please call Carolyn
A. Kubitschek, at (212) 349-0900. We cannot promise that
everyone who calls will get a lawyer, but we are committed to
providing as many individuals as possible with free legal
representation in their federal appeals.

Sincerely,
UP )
ee Ls “
AL thie Yani Aer
Anthe Maria Bova

General Counsel & Director of Pro Bono Programs

 
